          Case 2:20-cv-01051-APG-BNW Document 22 Filed 05/03/21 Page 1 of 2




 1 Gustavo Ponce, Esq.
     Nevada Bar No. 15084
 2 KAZEROUNI LAW GROUP, APC
     6069 South Fort Apache Road, Suite 100
 3 Las Vegas, Nevada 89148
     Telephone: (800) 400-6808
 4 Facsimile: (800) 520-5523
     E-mail: gustavo@kazlg.com
 5
     Attorneys for Plaintiff,
 6 ANGELIA LILLY
 7                          UNITED STATES DISTRICT COURT
 8                                    DISTRCIT OF NEVADA
 9 Angelia Lilly, Individually and on behalf        Case No.: 2:20-cv-01051-APG-BNW
10 of all others similarly situated,                Notice of Settlement between Plaintiff
                                                    and Defendant Cheyenne Medical LLC
11                       Plaintiff,
12
     v.
13
14 Cheyenne Medical LLC, d/b/a Thrive
     Cannabis Marketplace,
15
16
                                Defendant.
17
18           The dispute between Angelia Lilly (“Plaintiff”) and Defendant Cheyenne Medical
19 LLC, d/b/a Thrive Cannabis Marketplace (“Defendant”) has been resolved. Plaintiff
20 anticipates filing dismissal documents as to Plaintiff’s claims against Defendant with
21 prejudice within 60 days—on or before July 2, 2021.
22 DATED this _3rd_
               3rd day of May 2021.
                                                Respectfully submitted,
23
                                                KAZEROUNI LAW GROUP, APC
24
25                                                 By: /s/ Gustavo Ponce
                                                   GUSTAVO PONCE, ESQ.
26                                                 6069 S. FORT APACHE ROAD, SUITE 100
                                                   LAS VEGAS, NV 89148
27                                                 Attorneys for Plaintiff
28

                                                 -1-
                                        NOTICE OF SETTLEMENT
      Case 2:20-cv-01051-APG-BNW Document 22 Filed 05/03/21 Page 2 of 2




 1                            CERTIFICATE OF SERVICE
 2        I HEREBY CERTIFY pursuant to Rule 5 of the Federal Rules of Civil
 3 Procedure that on May 3, 2021, the foregoing Notice of Settlement was filed and
 4 served via CM/ECF to all parties appearing in this case.
 5
 6
                                             KAZEROUNI LAW GROUP, APC
 7
 8
                                                By: /s/ Gustavo Ponce
 9                                              GUSTAVO PONCE, ESQ.
                                                6069 S. FORT APACHE ROAD, SUITE 100
10                                              LAS VEGAS, NV 89148
                                                Attorneys for Plaintiff
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -2-
                                   NOTICE OF SETTLEMENT
